UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7615


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ERIC HALL, a/k/a E,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:04-cr-00323-JKB-1)


Submitted: March 23, 2021                                         Decided: March 29, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eric Hall, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Eric Hall appeals the district court’s orders denying his motion for compassionate

release, 18 U.S.C. § 3582(c)(1)(A), and his motion for reconsideration. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. United States v. Hall, No. 1:04-cr-00323-JKB-1 (D. Md. July 2, 2020;

Oct. 6, 2020). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2